Citation Nr: 1820268	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-31 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on October 21, 2013 at Yakima Regional Medical Center. 


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon.

The Veteran died on November [REDACTED], 2013. The appellant is a medical provider. 


FINDINGS OF FACT

1. The Veteran incurred private medical expenses on October 21, 2013 at Yakima Regional Medical Center.

2. A claim for reimbursement of the private medical services was submitted in excess of 90 days after the services were rendered.


CONCLUSION OF LAW

The requirements for reimbursement for unauthorized private medical expenses incurred on October 21, 2013 at Yakima Regional Medical Center are not met. 
38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1002, 17.1004 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 1725, VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility. To be eligible, a veteran must be an active Department healthcare participant who is personally liable for the emergency treatment furnished. In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the Veteran. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 and 
38 C.F.R. §§ 17.1000-1008. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177. The provisions of the Act became effective as of May 29, 2000.

In order to receive payment or reimbursement under § 1725, a claim must be filed within 90 days of the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

The Veteran's treatment occurred on October 21, 2013 at Yakima Regional Medical Center. As such, a claim for reimbursement must have been received by January 19, 2014; however, the claim was received in February 2014. This claim was made in excess of 90 days following the last day of treatment. Thus, it was not timely filed. 

In the appellant's Notice of Disagreement, it asserts that an initial claim was filed and delivered on November 1, 2013. The appellant asserts that this is evidenced by an attached FedEx delivery receipt. However, the attached FedEx delivery receipt shows a delivery date of March 26, 2014. Additionally, it asserts another claim was filed on January 29, 2014. However, that would also be an untimely claim.

The Board recognizes that the appellant asserts that there was an earlier-filed claim. However, the Board is without authority to grant benefits on an equitable basis. See 38 U.S.C. §§ 5103, 7104. "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on October 21, 2013 at Yakima Regional Medical Center.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


